[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de GUARDIAN AD LITEM'S COMPENSATION
The court finds and did find in its rulings on the parties' motions, that the guardian was thorough, and did analyze the circumstances surrounding the children. She was examined extensively by the plaintiffs attorney while the guardian was on the witness stand. The court concluded that her recommendations made at the end of the hearing, had ample basis in fact.
The guardian is entitled to be compensated for her efforts. At the conclusion of the hearing, the G.A.L. submitted an itemized statement of her hours spent of 52.2 hours billed at $150 hourly. The court accepts the bill as presented (G.A.L. Exhibit 1A) and notes the hourly rate of $150 is reasonable for her G.A.L. services. Had she been acting in the capacity of attorney for the minors, she would have commanded a higher hourly rate.
The G.A.L. is awarded an allowance of $7,830 and disbursements of $7.00. The plaintiff is ordered to pay the G.A.L. the sum of $5,000 within 30 days. The defendant is ordered to pay $2,837 in monthly installments of $100 monthly commencing on the first day of the month following his securing full time employment, i.e., averaging 30 hours weekly. No interest shall accrue on the defendant's balance.
So Ordered.
HARRIGAN, J.